Sub-Item 77O Rule 10f-3 Transactions DREYFUS PREMIER SHORT-INTERMEDIATE MUNICIPAL BOND FUND Dreyfus Short-Intermediate Municipal Bond Fund On December 10, 2015, Dreyfus Short-Term Intermediate Municipal Bond Fund (the "Fund"), a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund, purchased 1500 units of Transportation Revenue Refunding Bonds, Series 2015F, issued by Metropolitan Transportation Authority (CUSIP No. 59261AAD9) (the "Notes") at a purchase price of $116.613 per Note, including underwriter compensation of 0.375%. The Notes were purchased from Merrill Lynch Pierce Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Barclays BofA Merrill Lynch BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Citigroup Drexel Hamilton, LLC Duncan –Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets, LLC Goldman, Sachs, & Co. Janney Montgomery Scott Jeffries J.P. Morgan KeyBanc Capital Markets, Inc. Loop Capital Markets M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co. Piper Jaffray & Co. PNC Capital Markets LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Rice Financial Products Company Roosevelt & Cross, Incorporated Siebert Brandford Shank & Co., LLC Stifel TD Securities The Williams Capital Group, LP US Bancorp
